Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 7, 9, 15 & 17) and cancellations (claims 4, 10 & 18) filed (08/03/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 7 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 7 & 15 that includes: 
Claim 1:
…
“
determining lung lobe regions in the pulmonary medical image; and for each of the lung lobe regions, clustering CT values in the lung lobe region to divide the lung lobe region into a first sub region and a second sub region, wherein one of the first sub region and the second sub region represents a healthy tissue region, and the other one of the first sub region and the second sub region represents a region where an emphysema lesion is potentially contained, and acquiring a CT value corresponding to an intersection of a first CT value distribution function for the first sub region and a second CT value distribution function for the second sub region in the lung lobe region as an emphysema threshold for the lung lobe region, wherein clustering the CT values in the lung lobe region to divide the lung lobe region into the first sub region and the second sub region comprises: for each of pixels in the lung lobe region, substituting a CT value of the pixel into a probability density function of a Gaussian Mixture Model to calculate a first probability and a second probability of the pixel, wherein the first probability represents a probability that the pixel belongs to a predetermined first classification, and the second probability represents a probability that the pixel belongs to a predetermined second classification, and classifying the pixel into a classification indicated by a higher one of the first probability and the second probability; determining a region formed by pixels classified into the predetermined first classification as the first sub region of the lung lobe region; and determining a region formed by pixels classified into the predetermined second classification as the second sub region of the lung lobe region.
”
Regarding dependent claims 2-3, 5-6, 8-9, 11-14, 16-17 & 19- 20 these claims are allowed because of their dependence on independent claims 1, 7 & 15 which has been deemed allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661